DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s after final submission dated 19 July 2021 has been received and made of record.  Claims 1, 8, and 15 have been amended.  Claims 3, 10, and 17 have been cancelled. Applicant's amendments to the claims have overcome each and every rejection previously set forth in the Final Office Action mailed 14 July 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Pignato on 21 July 2021.

The application has been amended as follows: 

Claim 1 – Amended
A computer-implemented method comprising: 
receiving, by a processor, user input from a chat service interface; 

matching, by the processor, the one or more intents and entities extracted from the user input to one or more chatbots maintained on a list of registered chatbots as a function of a classification associated with the one or more chatbots by a natural language classifier maintaining the list of registered chatbots; 
calculating, by the processor, a confidence interval indicating a probability that a matching chatbot is capable of correctly responding to the user input; 
selecting, by the processor, the matching chatbot from the list of registered chatbots with a highest confidence interval; 
verifying, by the processor, that the matching chatbot selected from the list of registered chatbots complies with orchestration rules; 
in response to verifying that the selection of the matching chatbot complies with the orchestration rules, routing, by the processor, the user input to the matching chatbot with the highest confidence interval and displaying, by a processor, a response from the matching chatbot with the highest confidence interval on the chat service interface; and 
in response to verifying that the selection of the matching chatbot does not comply with the orchestration rules because the matching chatbot with the highest confidence interval is below 

Allowable Subject Matter
Claims 1-2, 4-9, 11-16, and 18-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 1, 8, and 17 in particular, in response to verifying that the selection of the matching chatbot does not comply with the orchestration rules because the matching chatbot with the highest confidence interval is below a threshold level, forwarding, by a processor, the user input to an alternative resource configured to identify an un-registered chatbot having a confidence level above the threshold level, the alternative resource selected from a group consisting of a discovery service and a search engine in combination with other elements recited in the claims.
As the closest prior art, Vishnoi shows verifying that a matching skill bot complies with orchestration rules, such that they are the only skill bot above the “consider all confidence threshold” and/or there are no other skill bots within the confidence threshold. ([0088], lines 4-49) In response to verifying the skill bot complies with the orchestration rules, the user input is routed to the matching skill bot with the highest confidence interval. ([0201-0202]; [0090]; [0115], lines 1-8) However, Vishnoi fails to show the above identified limitation. Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451